DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 22 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. Nos. 10,190,147 and 9,382,569 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-27 are allowed.
With respect to independent claim 21, the prior art does not disclose, in the claimed environment, a device for detecting a characteristic change in light from a plurality of liquid samples when a target microbe metabolizes an indicator, wherein the device includes a processor and memory configured to determine whether a detected number of occurrences in the characteristic change exceeds a threshold number, and wherein an evaluating step includes assessing a first threshold number over an intermediate time interval and assessing a second threshold number at the end of the incubation period.  The Katerkamp reference is considered to be the closest prior art, but is deficient for the reasons expressed by Applicant in the remarks filed 08 January 2021.  
This application is being allowed for similar reason as related patents U.S. 9,382,569 and 10,190,147.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/NATHAN A BOWERS/Primary Examiner, Art Unit 1799